IN THE SUPREME COURT OF THE STATE OF NEVADA


                EMMANUEL DIONNE CHEATHAM,                             No. 69431
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                            FILED
                                  Respondent.
                                                                                FEB 0 1 2016
                                                                                                     MAN
                                                                           CL    TSU             I

                                      ORDER DISMISSING APPEAL             BY
                                                                                 D P TY I.


                            This appeal was initiated by the filing of a pro se appeal.
                Eighth Judicial District Court, Clark County; Douglas W. Herndon, Judge.
                            Appellant filed a notice of appeal on December 14, 2015. The
                notice of appeal does not designate the judgment or order being appealed,
                and simply states that appellant moves to "give this court Notice of
                Appeal." See NRAP 3(c)(1)(B). The documents before this court indicate
                that appellant has not yet been sentenced. Although NRS 177.015(3)
                indicates that appellant may appeal from "a final judgment or verdict in a
                criminal case," there was no final judgment or verdict that could be the
                subject of this appeal. Because there has not been an "announcement of a
                decision, sentence, or order," we cannot treat this as a premature appeal
                from the judgment of conviction.   See NRAP 4(b)(2). Based on appellant's
                failure to designate an appealable order, we
                            ORDER this appeal DISMISSED.




                                        Hardesty



                                                          Pickering
                                                                   Atlett tiAp         ,J    .




SUPREME COURT
       OF
    NEVADA


(0) 947A    e
                                                                            10-63-W‘
                      cc: Hon. Douglas W. Herndon, District Judge
                           Leslie A. Park
                           Emmanuel Dionne Cheatham
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    74t110                                    2